      Case 2:20-cv-02511-TLN-KJN Document 9 Filed 08/05/21 Page 1 of 4


 1   Christopher Emch
     FOSTER GARVEY PC
 2   1111 Third Avenue, Ste. 3000
     Seattle, WA 98101
 3   206-447-4400
     chris.emch@foster.com
 4
     Attorneys for Defendant Arzz International, Inc.
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10   VALERIE BROOKS, individually and on                Civil Action No. 2:20-cv-02511-TLN-KJN
     behalf of all others similarly situated,
11                                                      JOINT STIPULATION TO SET ASIDE
                         Plaintiff,                     DEFAULT AND ORDER [FRCP 55(c)]
12
              v.                                        Honorable Judge Troy L. Nunley
13
     ARZZ INTERNATIONAL, INC. d/b/a
14   SCHUTZ, a Delaware corporation; and
     DOES 1 to 10,
15
                         Defendants.
16

17
              Plaintiff Valerie Brooks (“Plaintiff”), by and through her attorneys of record, and
18
     Defendant Arzz International, Inc. d/b/a Schutz (“Defendant”), by and through its attorneys
19
     Foster Garvey PC (Plaintiff and Defendant collectively, the “Parties”) HEREBY JOINTLY
20
     STIPULATE AS FOLLOWS:
21
              WHEREAS, the Court Clerk entered a default in this matter on July 14, 2021.
22
              WHEREAS, the Parties wish to cooperate in setting aside the default and to proceed with
23
     this action.
24
              IT IS HEREBY STIPULATED that:
25
              1.     The Parties hereby respectfully request that the Court set aside the default entered
26
     by the Clerk in this matter;
27

28
     JOINT STIPULATION TO SET ASIDE DEFAULT
     AND ORDER [FRCP 55(c)] - 1
     Case No. 20-cv-02511-TLN-KJN
     FG:11671487.1
      Case 2:20-cv-02511-TLN-KJN Document 9 Filed 08/05/21 Page 2 of 4


 1             2.    Defendant shall be permitted to file an Answer in response to the Complaint in this
 2   action;
 3             3.    That Defendant shall file its response on or before September 3, 2021; and
 4             4.    Each party shall bear his/her/its own costs.
 5             IT IS SO STIPULATED.
 6             Dated: August 5, 2021
 7   WILSHIRE LAW FIRM                                   FOSTER GARVEY PC
 8   By:      s/ Thiago Coelho                           By:      s/ Christopher Emch
           Thiago Coelho SBN#324715                            Christopher Emch SBN#168877
 9
     Attorneys for Plaintiff                             Attorneys for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO SET ASIDE DEFAULT
     AND ORDER [FRCP 55(c)] - 2
     Case No. 20-cv-02511-TLN-KJN
      Case 2:20-cv-02511-TLN-KJN Document 9 Filed 08/05/21 Page 3 of 4


 1                                   CERTIFICATION OF SERVICE
 2          I hereby certify that on this day, a copy of the foregoing was electronically transmitted to
 3
     all counsel of record via the court’s electronic filing system.
 4
     Dated: August 5, 2021
 5
                                                            By:    s/ Pauline R. Blair
 6                                                                 Pauline R. Blair
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO SET ASIDE DEFAULT
     AND ORDER [FRCP 55(c)] - 3
     Case No. 20-cv-02511-TLN-KJN
      Case 2:20-cv-02511-TLN-KJN Document 9 Filed 08/05/21 Page 4 of 4


 1                                            ORDER
 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the default entered by the
 3
     clerk in this matter be set aside. IT IS FURTHER ORDERED that Defendant shall file its
 4
     response to the Complaint on or before September 3, 2021. IT IS FURTHER ORDERED that
 5
     each party shall bear their own costs.
 6

 7          IT IS SO ORDERED.

 8   Dated: August 5, 2021

 9                                                    Troy L. Nunley
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO SET ASIDE DEFAULT
     AND ORDER [FRCP 55(c)]
     Case No. 20-cv-02511-TLN-KJN
